Citation Nr: 1229130	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-42 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, anxiety and depression.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962 and from December 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  A review of the claims file indicates that the Veteran carries a diagnosis of PTSD, schizophrenia, anxiety and depression.  See May 2005 and February 2008 VA treatment notes.  Thus, to ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the claim as service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, anxiety and depression.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claims will be considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, anxiety and depression.  Specifically, the Veteran attributes his psychiatric disorder to the solitary confinement he endured while being treated for tuberculosis in service, and his fear of succumbing to tuberculosis.  See VA Form 21-4138, dated April 2008.  He also relates that his PTSD is the result of having witnessed a vehicle fire in service that burned several soldier.  See March 2008 VA treatment report.  The Board has determined that, prior to adjudicating the Veteran's claim on the merits, further development is required.

I.  VA Examination

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  While VA treatment notes report a diagnosis of PTSD for the Veteran, none of the Veteran's treating providers have specified that his psychiatric symptoms comport with the DSM-IV criteria for a diagnosis of PTSD.  Thus, although the Veteran has been diagnosed with PTSD, there is insufficient evidence to determine whether his PTSD meets the DSM-IV criteria.  The Board finds that an examination addressing this question is required on remand.

In addition to needing a VA examination to determine whether the Veteran meets the DSM-IV criteria for PTSD, the Board notes that no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's mental health problems in general.  Thus, in view of the Veteran's clinical history of schizophrenia, anxiety and depression, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The new VA examination and opinion should expressly address the medical records, showing diagnoses of PTSD, schizophrenia, anxiety and depression, and the statements of the Veteran regarding his current symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 
      
      
      
      
II.  VA Treatment Records

The claims file reflects that the Veteran has received psychiatric treatment through the Augusta, Georgia, VA Medical Center (VAMC) and Dublin, Georgia, VAMC.  The claims file only includes VA treatment records from the Augusta facility dated up to March 2008 and from the Dublin facility dated up to June 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA records should be obtained and associated with the claims file.

III.  Stressor Verification

As indicated above, the Veteran claims that he suffers from PTSD as a result of his prolonged hospitalization for tuberculosis.  That event has been established.  Indeed, the Veteran is service connected for the residuals of his tuberculosis infection.  However, he also claims that his PTSD is due to his witnessing a vehicle fire in Germany that caused several service members to be burned.  No efforts have been taken to verify that stressor.  That said, the Veteran has yet to provide any evidence that would make verification possible.   See M21-1MR, Part IV.ii.1.D.14.d (the claimant must provide, at a minimum, a stressor that can be documented, the location of where the incident occurred, the approximate date within 2 months, and the unit of assignment).  Thus, while on Remand, the Veteran should be provided the opportunity to provide additional evidence to help verify this stressor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to the claimed acquired psychiatric disorder from the Augusta VAMC, since March 2008, and Dublin VAMC, since June 2009, or any other identified VA facility.  Any negative responses should be noted in the file.

2.  Contact the Veteran and ask him to provide a detailed accounting of his in-service stressor involving the vehicle fire that resulted in several fellow service members being burned.  Specifically, he should provide, at a minimum, an accounting of the location of where the incident occurred, the approximate date within 2 months, and the unit of assignment.  If any additional information is provided, the RO should then make a concerted effort to verify the purported stressor.  Those actions should be memorialized in the record.  

3.  After any outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed stressors, most notably his hospitalizations for tuberculosis.


The VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  The examiner should specifically address whether or not the acquired psychiatric disorder was caused or aggravated by the Veteran's documented hospitalization for tuberculosis.  Consideration should also be given to the statements of the Veteran and his family with regard to continuity of symptomatology (anxiety, depression, and hallucinations) since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


